      Case 2:19-cv-01455-GMN-BNW Document 18 Filed 11/27/19 Page 1 of 4



 1   RACHEAL A. ROSS, ESQ.
     Nevada Bar No. 14943
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     raross@wolfewyman.com
 5
     Attorneys for Defendant
 6   FIRST HERITAGE CREDIT, LLC
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    ROLANDA BROWN,                                       Case No. 2:19-cv-01455-GMN-BNW
12                           Plaintiff,                    STIPULATION AND ORDER FOR
                                                           EXTENSION OF TIME FOR
13               v.                                        DEFENDANT FIRST HERITAGE
                                                           CREDIT, LLC TO RESPOND TO
14    EQUIFAX INFORMATION SERVICES, LLC,                   PLAINTIFFS’ COMPLAINT
      a Georgia limited liability company, WEB
15    BANK, a foreign corporation, 1ST HERITAGE            (FIRST REQUEST)
      CREDIT, a foreign company, and CONN
16    CREDIT CORPORATION, INC., a foreign
      corporation,
17
                             Defendants.
18
19

20               IT IS HEREBY STIPULATED AND AGREED between Defendant, FIRST HERITAGE
21   CREDIT, LLC (hereinafter, “FHC”) and Plaintiff, ROLANDA BROWN, by and through their
22   undersigned attorneys, that FHC shall have up to and including December 25, 2019 to file a Response
23   to Plaintiff’s Complaint.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                      1
     3511619.1
     Case 2:19-cv-01455-GMN-BNW Document 18 Filed 11/27/19 Page 2 of 4



 1               This is FHC’s first request for an extension, and is not intended to cause any delay or prejudice

 2   to any party. Trial has not been set in this case yet. By way of this stipulation, FHC does not waive any

 3   defenses, affirmative or otherwise, which it could properly assert in any subsequent pre-Answer

 4   response to Plaintiff Rolanda Brown’s Complaint, including but not limited to: defective service of

 5   process, FRCP 12(b)(6), or improper venue.

 6   DATED: 11/27/2019                                           DATED: 11/27/2019

 7   WOLFE & WYMAN LLP
 8

 9
     By: /s/ Racheal A. Ross, Esq.                               By:      /s/ Francis Arenas, Esq.
10                                                                     FRANCIS ARENAS, ESQ.
         RACHEAL A. ROSS, ESQ.
                                                                       7500 W. Lake Mead Blvd., Suite 286
11       Nevada State Bar No. 14943
                                                                       Las Vegas, NV 89128
         6757 Spencer Street
                                                                       Attorney for Plaintiff
12       Las Vegas, NV 89119
         Attorneys for Defendant
13       FIRST HERITAGE CREDIT, LLC
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                             2
     3511619.1
     Case 2:19-cv-01455-GMN-BNW Document 18 Filed 11/27/19 Page 3 of 4



 1                                                     ORDER
 2               Based on the Stipulation of the parties, and good cause appearing therefore,

 3               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that FIRST HERITAGE

 4   CREDIT, LLC shall have up to and including December 25, 2019 to file a Response to Plaintiff’s

 5   Complaint.

 6               IT IS SO ORDERED.
 7               DATED: 12/2/2019

 8
                                                      By:
 9
                                                                UnitedDISTRICT COURT JUDGE
                                                                       States Magistrate Judge
10

11
     Submitted by,
12
     DATED: 11/27/2019
13
     WOLFE & WYMAN LLP
14

15

16    By: /s/ Racheal A. Ross, Esq.
         RACHEAL A. ROSS, ESQ.
17
         Nevada Bar No.: 14943
18       6757 Spencer Street
         Las Vegas, NV 89119
19       Attorneys for Defendant
         FIRST HERITAGE CREDIT, LLC
20

21

22

23

24

25

26
27

28

                                                            3
     3511619.1
     Case 2:19-cv-01455-GMN-BNW Document 18 Filed 11/27/19 Page 4 of 4



 1                                      CERTIFICATE OF MAILING
 2               On November 27, 2019, I served the foregoing STIPULATION AND ORDER FOR
 3   EXTENSION OF TIME FOR DEFENDANT FIRST HERITAGE CREDIT, LLC TO
 4   RESPOND TO PLAINTIFFS’ COMPLAINT (FIRST REQUEST), by the following means to
 5   the persons as listed below:

 6                    a.     EFC System (you must attach the “Notice of Electronic Filing,” or list all

 7   persons and addresses and attach additional paper if necessary):

 8                    b.     United States Mail, postage fully pre-paid (List persons and addresses.

 9   Attach additional paper if necessary):

10               FRANCIS ARENAS, ESQ.                       faarenas@aol.com
                 7500 W. Lake Mead Blvd., Suite 286
11               Las Vegas, NV 89128
                 Attorney for Plaintiff
12

13                                                          /s/ Jamie Soquena
                                                            Jamie Soquena
14                                                          An employee of Wolfe & Wyman LLP

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                        4
     3511619.1
